Citation Nr: 0812832	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  07-21 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by stomach pain.  

2.  Entitlement to service connection for residuals of a 
pulled hamstring.  

3.  Entitlement to service connection for disability 
manifested by calf pain, to include as due to undiagnosed 
illness.  

4.  Entitlement to service connection for disability 
manifested by chronic fatigue, to include chronic fatigue 
syndrome, to include as due to undiagnosed illness.  

5.  Entitlement to service connection for disability due to 
sleep disturbance, to include as due to undiagnosed illness.  

6.  Entitlement to service connection for a headache 
disability, to include as due to undiagnosed illness.  

7.  Entitlement to service connection for disability due to 
abnormal weight loss, to include as due to undiagnosed 
illness.  

8.  Entitlement to service connection for disability due to a 
bilateral knee disorder, claimed as muscle spasms and 
multiple joint pain, to include as due to undiagnosed 
illness.  

9.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from July 1984 to April 
1986, and from October 1986 to December 1992.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina, VA Regional Office (RO).  

This case has previously come before the Board.  In November 
2007, the matters were remanded to the agency of original 
jurisdiction (AOJ) for a travel Board hearing, which was held 
before the undersigned Veterans Law Judge in March 2008.  A 
transcript of the hearing has been associated with the claims 
file and the case has been returned to the Board for further 
appellate review.  The Board notes that the appellant waived 
initial agency of original jurisdiction (AOJ) consideration 
of additional evidence submitted at the hearing.  

The issue of entitlement to service connection for PTSD is 
being remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The issue 
regarding a disorder manifested by sleep disturbance is 
intertwined with that of PTSD, and is thus, also the subject 
of the remand.  


FINDINGS OF FACT

1.  The appellant served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  A chronic stomach disability was not manifest in service.  
A chronic stomach disability is not shown.  

3.  Chronic residual disability of the hamstring was not 
manifest during service, and the competent evidence 
establishes that the appellant does not have a chronic 
disability of the hamstring.  

4.  The competent evidence does not relate calf pain to 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War, a chronic calf 
disability was not manifest in service, and chronic calf 
disability is not shown.  

5.  The competent evidence does not relate fatigue to 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.  The competent 
evidence establishes that the appellant does not have 
disability manifest by chronic fatigue related to service.  

6.  The competent evidence does not relate headaches to 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War, and a chronic 
headache disability was not manifest in service and is not 
attributable to service.  The competent evidence establishes 
that the appellant has tension headaches unrelated to 
underlying pathology.  

7.  The competent evidence does not relate abnormal weight 
loss to undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War.  The 
competent evidence establishes that the appellant does not 
have abnormal weight loss.  

8.  The competent evidence does not relate muscle spasms and 
multiple joint pains of the bilateral knees to undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Persian Gulf War.  The competent evidence 
establishes that the appellant does not have a chronic 
disability of the knees.  


CONCLUSIONS OF LAW

1.  A chronic stomach disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Chronic residual disability of the hamstring was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  A chronic calf disability was not incurred or aggravated 
in service, and may not be presumed to be due to undiagnosed 
illness incurred during Persian Gulf service.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2007).  

4.  Disability manifested by chronic fatigue was not incurred 
or aggravated in service, and may not be presumed to be due 
to undiagnosed illness incurred during Persian Gulf service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.317 (2007).  

5.  A headache disability was not incurred or aggravated in 
service, and may not be presumed to be due to undiagnosed 
illness incurred during Persian Gulf service.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2007).  

6.  A disability manifested by abnormal weight loss was not 
incurred or aggravated in service, and may not be presumed to 
be due to undiagnosed illness incurred during Persian Gulf 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.317 (2007).  

7.  A chronic bilateral knee disability was not incurred or 
aggravated in service, and may not be presumed to be due to 
undiagnosed illness incurred during Persian Gulf service.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in December 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claims.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In particular, the VCAA notification:  (1) 
informed the claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following:  (1) based on the communications 
sent to the appellant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent relevant and 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As noted in the remand portion of this decision, certain Vet 
Center records have not been associated with the claims file.  
The appellant has specifically stated that the records 
pertain to psychotherapy, and the records from the Vet Center 
that have been associated with the claims file clearly show 
that the psychologist was treating him for anger and sleep 
difficulty.  Thus, the Board finds that remanding the issues 
on appeal (excluding the claims of entitlement to service 
connection for PTSD and a disorder manifested by sleep 
disturbance), for records that are not relevant to the claims 
addressed herein, coupled with the fact that there are 
competent and probative VA opinions of record establishing 
that the appellant does not have current disability in regard 
to the issues addressed on appeal, would serve no useful 
purpose and be a waste of limited government resources.  

The Board notes that the appellant is unrepresented, and the 
Board has given the utmost consideration to the claims.  Even 
assuming the records reference symptoms, however, the 
competent medical evidence establishes that none of the 
appellant's claimed symptoms have resulted in current 
disability due to undiagnosed illness, or disability 
otherwise related to in-service disease or injury.  To the 
extent that the appellant asserts that the claimed symptoms 
that are the subject of this decision are manifestations of 
PTSD, Transcript at 3 (2008), such will be addressed in the 
context of that issue, following the completion of the 
additional development requested in the remand.  The Board 
finds that fundamental fairness has been maintained and that 
there is no prejudice to the appellant in proceeding with a 
decision.  

In addition, as to the appellant's assertions in regard to 
having missed time from work due to chronic fatigue, the 
Board notes that the AOJ's December 2005 notice letter 
specifically advised the appellant that, while VA would make 
reasonable efforts to obtain employment records on his 
behalf, he had to provide enough information about the 
evidence so that the evidence could be requested and that it 
was ultimately his responsibility to provide the information.  
The Board notes that although the record indicates that he is 
employed with a state agency, he has neither provided the 
mailing address of his employer nor requested that, or 
authorized, VA to attempt to obtain his employment records.  
In addition, the Board notes that the appellant has made 
inconsistent statements in regard to whether he has lost any 
time from work, and the February 2006 VA mental disorders 
examination report noted occupational impairment due to 
difficulty getting along with others, rather than fatigue.  
Regardless, the Board finds that any work-related records 
showing time lost from work due to fatigue would not aid in 
substantiating the claim of entitlement to service connection 
for disability manifested by symptoms of chronic fatigue, as 
there is competent and probative evidence establishes that 
the appellant does not have disability manifested by chronic 
fatigue due to undiagnosed illness or otherwise related to 
in-service disease or injury.  There is sufficient evidence 
of record to make a fundamentally fair determination in 
regard to this issue.  There is no indication in the record 
that any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  
Numerous VA examinations are of record.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

In an August 2006 letter, the AOJ informed the appellant of 
the relevant provisions regarding the appropriate disability 
rating or effective date to be assigned.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. §§  3.303, 3.304 (2007).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2007).

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2006 following such service.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2007).  Service connection may be granted 
when the evidence establishes:  (1) that he or she is a 
Persian Gulf veteran; (2) who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of 38 C.F.R. § 
3.317; (3) which became manifest either during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006; and (4) 
that such symptomatology by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  The Board notes that the statutory 
delimiting date is different than the regulatory date.

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  The "Southwest 
Asia theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  See 38 
C.F.R. § 3.117(d)(1) and (2) (2007).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more provided that the 
disability cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 501(a) (West 2002); 38 C.F.R. § 
3.317(a)(1) (2007).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3) (2007).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4) (2007).

Signs and symptoms which may be manifestations of undiagnosed 
illness include signs or symptoms involving, but not limited 
to fatigue, signs or symptoms involving skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  38 
C.F.R. § 3.317(b) (2007).

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that appellant has asserted that 
he was exposed to combat.  Transcript at 10 (2008).  A June 
2006 rating decision reflects the AOJ's determination that 
the appellant is not a combat veteran.  Regardless, there has 
been no assertion that the claimed disorders on appeal 
manifested by stomach pain, fatigue, headache, abnormal 
weight loss, bilateral knee pain manifested by muscle spasms 
and joint pain, calf pain, or hamstring pain are directly 
related to having engaged in combat with the enemy.  
Therefore, the provisions of 38 U.S.C.A. § 1154 (West 2002) 
are not applicable in regard to these claims.  

Essentially, the appellant asserts that he has disability 
manifested by symptoms to include chronic fatigue, headache, 
abnormal weight loss, stomach pain, and muscle spasms and 
joint pains of the bilateral knees, calf pain, and hamstring 
pain, either directly related to service or presumptively 
related to service in the Persian Gulf as manifestations of 
undiagnosed illness.  The Board notes that the appellant had 
two periods of active duty.  In regard to the second period, 
service personnel records verify service in the Persian Gulf 
War, and that he was stationed in Southwest Asia from 
September 1990 to April 1991.  Accordingly, the Board 
concludes that the appellant meets the definition of "Persian 
Gulf veteran."  The Board notes that while only the second 
period of service is relevant to the provisions relating to 
undiagnosed illness, the Board has considered both periods of 
service in making a determination in regard to the issues on 
appeal.  

The cornerstone of any claim for service connection is 
current disability.  In this case, the competent evidence 
establishes that the appellant does not have current 
disability in regard to the claimed symptoms.  In the absence 
of proof of a present disability, there can be no valid 
claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There are 
no objective signs or symptoms resulting in undiagnosed 
illness, or disability otherwise related to in-service 
disease or injury.  Thus, the Board finds that service 
connection is not warranted for the claimed disorders on 
appeal addressed herein.  

With respect to the claims pertaining to calf pain, hamstring 
pain, and muscle spasms and joint pain of the bilateral 
knees, the Board observes that during his first period of 
active duty, prior to service in the Persian Gulf, the 
appellant was treated for a lateral collateral ligament 
strain of the left knee in August 1984 and in October 1984.  
Examination reports, dated in March 1986 and May 1986, show 
that the lower extremities were normal, and on the 
accompanying medical history to the May 1986 report, he 
specifically denied having swollen or painful joints, cramps 
in his legs, arthritis, and a trick or locked knee.  In an 
October 1986 record, he denied having painful joints or loss 
of motion in the joints.  In addition, in January 1988, the 
examiner ruled out a pulled hamstring of the left leg, noting 
no direct or indirect trauma, and that examination showed no 
swelling, discoloration or deformities.  No calf pain was 
specifically noted.  Thus, the Board finds that the 
contemporaneous evidence tends to establish that, to the 
extent that there was any, any in-service injury during the 
first period of service, to the calf, hamstring, or knees, 
such was acute and resolved without residual disability.  
Significantly, the post service VA medical opinions establish 
no current disability of the calf, hamstring, or bilateral 
knees.  

In addition, the Board notes that relevant to both periods of 
service, is the fact that the appellant is competent to 
report his symptoms.  In that regard, the Board notes that on 
VA examination for chronic fatigue syndrome in February 2006, 
the appellant complained of having had an onset of joint 
pain, fatigue, and burning in his legs while wearing a heavy 
pack and digging fox holes during service in the Persian 
Gulf.  In addition, on VA joints examination in March 2006, 
he stated that he noticed an onset of knee pain with 
squatting in 1991.  While competent to report his symptoms, 
this appellant is not shown to have the medical expertise 
required for a determination in this case.  More 
specifically, although he is competent to report that he 
experienced pain during service, and competent to report that 
he currently has pain, the Board finds that his opinion alone 
does not provide a sufficient basis upon which to make a 
determination as to whether his symptoms, to include pain, 
result in current disability.  Rather, the Board must weigh 
and assess the competence and credibility of all of the 
evidence of record, to include the opinions to the contrary.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); 
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the objective VA medical opinions.  The March 2006 joints 
examiner specifically stated that the objective data did not 
support a diagnosis in regard to the knees.  The Board notes 
that while range of motion was noted to be from 0 to 126 
degrees, it was pain free and x-ray examination of the knees 
was noted to be normal.  In fact, the report of examination 
specifically notes that the appellant denied constant pain, 
stiffness, swelling, heat, redness or instability of the 
knees, and stated that knee pain was related to a low back 
disorder.  The Board notes that service connection for a low 
back disorder was denied in a June 2006 rating decision.  

In addition, on VA muscles examination in March 2006, the 
examiner noted no limited motion due to complaints of pain in 
the quadriceps, and no tendon, joint, or nerve damage.  
Sensory examination was noted to be intact and motor function 
was 5/5 and symmetrical.  There was no evidence of muscle 
herniation or loss of muscle function.  The examiner 
specifically stated that there was no objective data to 
support a diagnosis of a disorder of the gastrocnemius or 
quadriceps muscles, bilaterally.  Such evidence is far more 
probative than the appellant's unsupported lay assertions.  

The competent and probative evidence of record does not show 
that the appellant has a chronic disability of the bilateral 
knees or calf related to Persian Gulf War service.  The Board 
notes that in his December 2005 claim, the appellant 
identified the environmental hazard to which he was exposed 
during service in the Gulf as scud missiles.  Furthermore, 
there is no reliable evidence that a disorder, if present, is 
manifest to a compensable degree.  There is no evidence of 
periarticular pathology productive of painful motion in the 
knees or calf and there certainly is no indication of a 
compensable degree of limitation of function or motion of the 
knees.  38 C.F.R. §§ 4.59, 4.71a, Part 4, Diagnostic Codes 
5256-5261 (2007).

The Board notes that on VA joints examination in March 2006, 
the appellant stated that lower extremity pain had interfered 
with his work as a truck driver, while on VA muscles 
examination in March 2006, he stated that calf and quadriceps 
pain had no affect on his occupation.  Regardless, at this 
time, there is no competent evidence of underlying disease or 
injury.  At best, there are unsubstantiated complaints of 
pain.  For veterans, basic entitlement to disability 
compensation derives from two statutes, both found in title 
38, sections 1110 and 1131--the former relating to wartime 
disability compensation and the latter relating to peacetime 
disability compensation.  Both statutes provide for 
compensation, beginning with the following words:  "For 
disability resulting from personal injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Thus, in order for a veteran to qualify for entitlement to 
compensation under those statutes, the veteran must prove 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  In this 
case, there is no competent evidence linking the complaints 
of knee, calf, or hamstring pain to underlying disease or 
injury.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  
There are no objective signs of undiagnosed illness regarding 
the knees or calf.  Therefore, the claims for service 
connection for calf pain, hamstring pain, and a bilateral 
knee disorder based on direct service connection, to include 
as due to undiagnosed illness, fail.  

In regard to the claim pertaining to chronic fatigue 
syndrome, the Board notes the February 2006 VA chronic 
fatigue syndrome examiner identified decreased energy, rather 
than chronic fatigue, and attributed decreased energy to the 
appellant's report of sleeping only 3 1/2 hours per night due 
to back pain.  In this case, the Board finds that the most 
competent and reliable evidence establishes that the 
appellant does not have objective signs or symptoms of 
disability manifested by chronic fatigue.  

The Board notes that while the appellant is competent to 
report that he has chronic fatigue, competence and 
credibility are to be distinguished.  In that regard, the 
Board notes that while the appellant reported that he was 
only able to work six hours at his job due to fatigue and was 
"released" from his job secondary to fatigue, the March 
2006 VA neurological examiner noted his report of working 
full time and that he had lost no time from work due to 
medical complaints.  The Board notes that there is no 
verified documentation of time lost from work due to chronic 
fatigue.  In addition, while the March 2006 VA mental 
disorder examination notes a lack of sleep due to nightmares 
of war, regardless of the cause, the competent evidence 
establishes that the appellant does not have a disability 
manifested by chronic fatigue.  Rather, his complaints in 
that regard have been attributed to decreased energy.  The 
Board notes that the February 2006 VA chronic fatigue 
syndrome examination report notes that he was well developed, 
well nourished, and in no acute distress.  On VA muscles 
examination in March 2006, it was noted that he played golf, 
and on VA skin examination in May 2006, recreational 
activities were noted to be avoided secondary to his skin 
disorder, not fatigue.  The Board finds the objective and 
reliable evidence to be more probative in regard to this 
issue.  

In regard to complaints of stomach pain, the Board finds that 
service connection is not warranted.  As noted, in order to 
establish service connection, there must be competent 
evidence of a current disability.  Brammer, supra.  In this 
case, while complaints, to include nausea and vomiting were 
noted during service in December 1984, such were attributed 
to a viral syndrome versus strep.  In addition, complaints of 
stomach upset in November 1985 and abdominal cramps in 
February 1990 were attributed to gastroenteritis.  Thus, 
while relevant in-service complaints are shown, there is no 
evidence that such resulted in chronic disability of the 
stomach.  In fact, on VA examination for chronic fatigue 
syndrome in February 2006, the abdomen was noted to be soft, 
nontender, and nondistended, and as noted, he was well 
developed and well nourished.  Again, the appellant is 
competent to report his symptoms.  The Board has accorded 
more probative value to the objective, medical findings.  
Absent competent evidence of disease or injury productive of 
disability, service connection is not warranted.  See 
Sanchez-Benitez, supra.  At this time, there is no diagnosis 
involving the stomach identified as disease or injury.  In 
such circumstances, pain alone is not a compensable 
disability. 

As to the claimed abnormal weight loss, the Board notes that 
service medical records reflect that on the accompanying 
medical history to the May 1986 examination report, he 
specifically denied a recent loss of weight.  A decreased 
appetite in May 1987 was attributed to varicella.  
Significantly, on VA skin examination in May 2006, he 
specifically denied weight loss and on VA chronic fatigue 
syndrome examination in February 2006, he was specifically 
noted to be well developed and well nourished.  In sum, there 
is no evidence of current disability manifested by abnormal 
weight loss, or objective signs or symptoms of weight loss.  
Rather, the competent evidence establishes no weight loss, 
abnormal or otherwise.  Thus, the Board finds that service 
connection is not warranted for a disorder manifested by 
abnormal weight loss.  

In regard to headaches, the March 2006 VA examination report 
notes that the appellant's headaches typically began with a 
tight sensation in the back of the neck extending up over the 
skull and around his eyes, and the examiner characterized the 
appellant's headaches as tension-type headaches.  While a 
history of migraine was noted on VA chronic fatigue syndrome 
examination in February 2006, such is a mere transcription of 
lay history.  Such information is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  The March 2006 neurological examiner 
noted no associated symptoms beyond pain, adding that the 
headaches were not prostrating and did not impair his 
activities of daily living.  The Board has accorded more 
probative value to the March 2006 neurologic examination 
report.  Objective findings contained in that report include 
notation that cranial nerve examination demonstrated no 
abnormality, to include of visual fields, ocular motility, 
pupil responses, or optic fundus.  The examiner specifically 
attributed the headaches to tension, rather than linking the 
tension to other pathology.  The Board finds such to be far 
more probative than the appellant's lay assertions.  

The Board notes that while service connection may be 
warranted for "medically unexplained chronic multisymptom 
illness," such as chronic fatigue, headache, gastrointestinal 
symptoms, and abnormal weight loss, in this case, the 
competent evidence establishes that the appellant's 
complaints do not result in disability.  The competent 
evidence, including the non-medical indicators and signs 
perceptible to an examiner, establish no currently 
disability.  Thus, the Board finds that the appellant does 
not have disability due to undiagnosed illness manifested by 
chronic fatigue, abnormal weight loss, headache, calf pain, 
or muscle spasms and joint pain of the bilateral knees due to 
undiagnosed illness, or otherwise related to in-service 
disease or injury and there is no evidence of a chronic 
disability manifested by stomach pain or hamstring pain.  
Accordingly, service connection is not warranted.  

Lastly the Board notes that, in his December 2005 claim, the 
appellant indicated that he had asbestos exposure during 
service.  As the Board has determined that the claimed 
symptoms that are the subject of this decision do not result 
in disability, further discussion in that regard is 
unnecessary.  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Service connection for chronic disability manifested by 
stomach pain is denied.  

Service connection for chronic residuals of a pulled 
hamstring is denied.  

Service connection for disability manifested by calf pain is 
denied, to include chronic fatigue syndrome, is denied.  

Service connection for disability due to chronic fatigue, to 
include chronic fatigue syndrome, is denied.  

Service connection for a headache disability is denied, to 
include chronic fatigue syndrome, is denied.  

Service connection for disability due to abnormal weight loss 
is denied, to include chronic fatigue syndrome, is denied.  

Service connection for disability due to a bilateral knee 
disorder, claimed as muscle spasms and multiple joint pain, 
is denied.  


REMAND

The Board notes that the AOJ requested treatment records from 
the Columbia Vet Center.  The record associated with the 
claims file from the Vet Center consists of a two-page, "Vet 
Center Intake" document, dated February 3, 2006, noting that 
the appellant had attended two sessions.  The Board notes 
that the records pertaining to the sessions have not been 
associated with the claims file.  In addition, the February 
27, 2006 VA mental disorders examination report, which 
reflects a diagnosis of PTSD, notes that the appellant stated 
that he had been undergoing psychotherapy at the Vet center 
for four to five months.  As noted, the records of treatment 
from the Vet Center have not been associated with the claims 
file.  

The Board notes that service personnel records verify the 
appellant's service in the Persian Gulf War, and that he was 
stationed in Southwest Asia from September 1990 to April 
1991.  At the hearing, he testified that during service in 
the Persian Gulf, he was under bomb attack and had to shoot 
people, and that he has had sleep difficulty since that time.  
Transcript at 5 (2008).  The February 2006 VA mental 
disorders examination report notes his claimed traumatic in-
service stressors were of having been shot at and of having 
heard artillery shelling, as well as having to clear off an 
air strip of surrendering enemy soldiers.  The AOJ has not 
attempted to verify his claimed in-service stressors.  The 
Board notes that the appellant submitted additional pertinent 
evidence at the hearing, which the AOJ has not had an 
opportunity to consider.  The Board further notes that the 
June 2006 rating decision reflects the AOJ's determination 
that the appellant is not a combat veteran.  The appellant is 
informed that if he has evidence that he engaged in combat 
with the enemy during the relevant period of active service, 
he should submit that evidence.  

In addition, on VA examination for mental disorders in 
February 2006, the appellant reported having undergone a 
corrective counseling session following an altercation with a 
customer at work.  In light of the evidence of record, the 
AOJ should attempt to obtain the appellant's employment 
records.  

The Board notes that in a December 2005 statement, the 
appellant's spouse stated that the appellant had been in 
receipt of unemployment benefits due to symptoms of a 
psychological nature.  In addition, she indicated that a 
court had entered a restraint order pertaining to the 
appellant, for her safety and that of their child.  The AOJ 
should attempt to obtain the relevant records in regard to 
unemployment benefits and any court orders.  

Lastly, the Board notes that the appellant's claim for 
service connection for a disorder manifested by sleep 
disturbance is inextricably intertwined with the issue 
pertaining to PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the records of 
treatment from the Columbia Vet Center 
that have not been obtained.  All records 
obtained should be associated with the 
claims file.  

2.  The AOJ should attempt to verify the 
appellant's claimed in-service stressors.  

3.  The AOJ should attempt to obtain the 
appellant's employment records, to include 
any records pertaining to a 
counseling/disciplinary action.  Any 
records obtained should be associated with 
the claims file.  

4.  The AOJ should attempt to obtain any 
relevant records in association with 
unemployment benefits and any court 
actions.  

5.  In light of the above, the AOJ should 
readjudcate the claims of entitlement to 
service connection for PTSD and a disorder 
manifested by sleep disturbance.  If the 
benefits sought on appeal remain denied, a 
supplemental statement of the case should 
be issued, which should include 
consideration of the additional evidence 
submitted at the hearing, as well as the 
testimony provided at the hearing.  The 
appellant should be afforded a reasonable 
period of time in which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


